DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the prior art on record does not teach or fairly suggest the combination of the limitations: “a secure world subsystem; a trusted execution environment (TEE) configured to: after a first sensitive operation request sent by a trusted application TA in the TEE is received, store, in a general-purpose register, a first sensitive instruction identifier corresponding to the first sensitive operation request and a first operation parameter of the first sensitive operation request, and send a first switching request carrying a first switching identifier to the security switching apparatus, wherein the first switching identifier is used to identify that a running environment of the secure world subsystem needs to be switched from the TEE to the TEE monitoring area; a TEE monitoring area configured to: store a sensitive instruction in the operating system; after the running environment of the secure module subsystem is switched from the TEE to the TEE monitoring area, read the first sensitive instruction identifier and the first operation parameter from the general-purpose register, call a corresponding first sensitive instruction based on the first sensitive instruction identifier, and perform a corresponding first sensitive operation by using the called first sensitive instruction and the first operation parameter; and a security switching apparatus run in the secure world subsystem configure to: receive the first switching request, and switch the running environment of the secure world subsystem from the TEE to the TEE monitoring area according to the first switching request, wherein the TEE and the TEE monitoring area are separately connected to the security switching apparatus.” Claims 2-13 depend on claim 1 and are allowed with the same rationale thereto. 	
With respect to claim 14, the prior art on record does not teach or fairly suggest the combination of the limitations: “wherein an operating system to which the method is applied is stored on a mobile device, the operating system comprises a secure world subsystem, a trusted execution environment TEE, a TEE monitoring area, and a security switching apparatus run in the secure world subsystem, the TEE and the TEE monitoring area are separately connected to the security switching apparatus, and the method comprises: after receiving a first sensitive operation request sent by a trusted application TA in the TEE, storing, by the TEE, in a general-purpose register, a first sensitive instruction identifier corresponding to the first sensitive operation request and a first operation parameter of the first sensitive operation request, and sending a first switching request carrying a first switching identifier to the security switching apparatus, wherein the first switching identifier is used to identify that a running environment of the secure world subsystem needs to be switched from the TEE to the TEE monitoring area; switching, by the security switching apparatus, the running environment of the secure world subsystem from the TEE to the TEE monitoring area according to the first switching request; and storing, by the TEE monitoring area, a sensitive instruction in the operating system; and after the running environment of the secure module subsystem is switched from the TEE to the TEE monitoring area, reading the first sensitive instruction identifier and the first operation parameter from the general-purpose register, calling a corresponding first sensitive instruction based on the first sensitive instruction identifier, and performing a corresponding first sensitive operation by using the called first sensitive instruction and the first operation parameter.” Claims 15-26 depend on claim 14 and are allowed with the same rationale thereto. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435